Citation Nr: 1044359	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had active military service from July 1943 to 
November 1945.  He is the recipient of the Purple Heart Medal, 
Combat Infantryman Badge, and the Bronze Star Medal with First 
Oak Leaf Cluster for meritorious achievement in ground combat.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Oakland, California, currently has 
jurisdiction of the Veteran's claims file.  

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2010.  A transcript of 
this hearing has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to service connection for a back disorder so that he 
is afforded every possible consideration.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

At his October 2010 Board hearing and in documents of record, the 
Veteran contends that he injured his back when he was thrown 
against a rock after an explosion during combat.  He alleges that 
he has had pain since that time and his back disorder has 
progressed to the point where surgery was necessary.  Therefore, 
the Veteran claims that service connection is warranted for a 
back disorder.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis referable to his back.  
Additionally, his November 1945 separation examination revealed 
that, upon physical examination, he had no musculoskeletal 
defects.  However, the Board notes that the Veteran's service 
records indicate that he was awarded the Purple Heart Medal, 
Combat Infantryman Badge, and the Bronze Star Medal with First 
Oak Leaf Cluster for meritorious achievement in ground combat.  
Such awards and decorations denote combat.  VA regulations 
provide that, when a Veteran has engaged in combat with the enemy 
in active service during a period of war, campaign or expedition, 
VA shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in favor of the 
Veteran.  Therefore, the Veteran is entitled to the application 
of 38 U.S.C.A. § 1154(b).  As such, the Board finds the Veteran's 
report of an injury to the back after being thrown against a rock 
after an explosion during his military service to be consistent 
with the circumstances, conditions, and hardships of combat.  
Moreover, the Veteran is competent to testify as to an in-service 
back injury.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).

However, competent evidence of a current disability and of a link 
between the current disability and service is still required 
despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza 
v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. 
§ 1154(b) "does not create a statutory presumption that a combat 
Veteran's alleged disease or injury is service- connected," but 
that it "considerably lightens[s] the burden of a Veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was incurred 
in, or aggravated by, combat service").  Therefore, the Veteran 
was afforded a VA examination in June 2008 at which time he was 
diagnosed with severe degenerative changes of the lumbosacral 
spine with disc disease and lumbosacral radiculopathy of L4, L5, 
S1 and chronic pain.  The examiner also noted that the Veteran 
was status post two spinal surgeries from 1999.

After reviewing the claims file, interviewing the Veteran, and 
conducting a physical examination, to include relevant diagnostic 
testing, the examiner noted that a review of the records did not 
show any evaluations or treatments for the Veteran's back 
condition.  He noted that it was mentioned that the Veteran had 
some contusion on the back of the head and in the lower back, but 
there was no mention of him having had any back pain either 
during his active duty status or during the years that followed.  
The examiner further observed that there were medical notes 
relating to evaluation and treatment of lymphoma in the neck 
during the years after separation from service.  Such did not 
describe anything to do with back pain or spinal injury. As such, 
the examiner stated that, to connect the Veteran's current 
lumbosacral spine condition to that of his service in the U.S. 
Army would be mere speculation.  Therefore, he concluded that he 
could not resolve the issue without resorting to mere 
speculation.

The United States Court of Appeals for Veterans Claims has held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions").

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the June 
2008 VA examiner stated that he could not offer an opinion 
without resorting to mere speculation, the Board finds such 
examination to be inadequate.  Moreover, the examiner appeared to 
suggest that the lack of documentation in the Veteran's service 
treatment records regarding a back injury weighed against his 
claim.  In this regard, as noted previously, as the Veteran 
served in combat and the description of his in-service back 
injury is consistent with circumstances, conditions, and 
hardships of combat, the Board takes the Veteran's lay testimony 
as sufficient proof of an in-service injury.  Likewise, the 
examiner seemed to suggest that the lack of post-service 
treatment records regarding the Veteran's back disorder weighed 
against his claim; however, at his October 2010 Board hearing, 
the Veteran indicated that he had indeed seen a physician for his 
back disorder within a couple of years of his service discharge, 
but he could not recall the physician's name.  Additionally, it 
does not appear that the examiner considered the Veteran's lay 
statements regarding continuity of back symptomatology since the 
time of his in-service injury.  Therefore, a remand is necessary 
in order to afford the Veteran an adequate VA examination so as 
to determine the nature and etiology of his current back 
disorder.

Additionally, the Veteran testified at his October 2010 Board 
hearing that his neurosurgeon at the University of California San 
Francisco had indicated that his back disorder was related to his 
in-service back injury.  However, upon a review of the records 
from such neurosurgeon, such are negative for a nexus opinion.  
Rather, the records document the Veteran's report of an in-
service back injury, but do not indicate whether his current back 
disorder is related to such injury.  Therefore, while on remand, 
the Veteran should be given the opportunity to identify or submit 
any additional treatment records relevant to his back disorder, 
to include a statement from his neurosurgeon regarding the 
etiology of such disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
back disorder.  After securing any necessary 
authorization from him, obtain all identified 
treatment records.  In this regard, the 
Veteran should be given an opportunity to 
identify or submit a statement from his 
neurosurgeon at the University of California 
San Francisco regarding the etiology of his 
back disorder.  All reasonable attempts 
should be made to obtain any identified 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his back disorder.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  Any indicated evaluations, studies, 
and tests should be conducted.  

Following evaluation of the Veteran, the 
examiner should identify all currently 
diagnosed back disorders.  For any such 
disorder, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(at least a 50 percent probability) that any 
such disorder is related to the Veteran's 
military service, to include his in-service 
back injury when he was thrown against a rock 
after an explosion during combat.  The 
examiner is advised that, despite the lack of 
documentation in the Veteran's service records 
for such an injury, the Board has accepted the 
fact that the injury occurred as such is 
consistent with circumstances, conditions, and 
hardships of combat.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his back disorder and the 
continuity of symptomatology.  The rationale 
for any opinion offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



